[Cite as State v. Brown, 2022-Ohio-519.]

                            IN THE COURT OF APPEALS OF OHIO
                               FOURTH APPELLATE DISTRICT
                                     SCIOTO COUNTY


STATE OF OHIO,                                :

        Plaintiff-Appellee,                   :    Case No.   20CA3917

        v.                                    :

JAMES E. BROWN,                               :    DECISION AND JUDGMENT ENTRY

        Defendant-Appellant.                  :

________________________________________________________________

                                           APPEARANCES:

James E. Brown, Chillicothe, Ohio, pro se appellant.

Shane A. Tieman, Scioto County Prosecuting Attorney, and Jay
Willis, Scioto County Assistant Prosecuting Attorney, for
appellee.
________________________________________________________________
CRIMINAL APPEAL FROM COMMON PLEAS COURT
DATE JOURNALIZED:2-18-22
ABELE, J.

        {¶1}     This is an appeal from a Scioto County Common Pleas

Court judgment that overruled a petition for postconviction

relief filed by James E. Brown, defendant below and appellant

herein.        Appellant assigns the following error for review:



                 “THE COURT OF COMMON PLEAS ERRED IN
                 OVERRULING THE PETITION TO VACATE OR SET
                 ASIDE JUDGMENT OF CONVICTION OR SENTENCE
                 PURSUANT TO OHIO CRIM.R. 35 AND 2953.23 OF
                 THE REVISED CODE, BASED ON NEWLY DISCOVERED
                 EVIDENCE. ADDITIONALLY, THIS ERROR IS A
                                                                     2
SCIOTO, 20CA3917

           VIOLATION OF APPELLANT’S FUNDAMENTAL RIGHTS
           GUARANTEED BY THE FOURTEENTH AMENDMENT TO
           THE UNITED STATES CONSTITUTION AND ARTICLE
           I, SECTION 10 OF THE OHIO CONSTITUTION.”

    {¶2}   In 2013, a jury found appellant guilty of multiple

drug-related offenses.     The trial court sentenced appellant to

terms of imprisonment that resulted in an aggregate prison

sentence of 16 years.     Appellant appealed the trial court’s

judgment, and we affirmed.    State v. Brown, 2016-Ohio-1453, 63

N.E.3d 509 (4th Dist.).    The Ohio Supreme Court did not accept

appellant’s request for further review.    State v. Brown, 146

Ohio St.3d 1515, 2016-Ohio-7199, 60 N.E.3d 7.

    {¶3}   While his direct appeal was pending, appellant filed a

pro se R.C. 2953.21 petition to vacate or set aside judgment of

conviction or sentence and requested an evidentiary hearing.

Several years later, the trial court overruled appellant’s

petition because appellant did not file his postconviction

petition within the appropriate time frame.     Appellant appealed

the trial court’s judgment, and we affirmed.    State v. Brown,

4th Dist. Scioto No. 18CA3829, 2018-Ohio-4991.     The Ohio Supreme

Court did not accept appellant’s request for further review.

State v. Brown, 156 Ohio St.3d 1406, 2019-Ohio-2261, 123 N.E.3d

1039.
                                                                    3
SCIOTO, 20CA3917

      {¶4}   On March 26, 2020, appellant filed a second petition

to vacate or set aside judgment of conviction or sentence and

asserted that he is entitled to postconviction relief due to the

discovery of new evidence.     Appellant alleged that since the

date of his trial, new evidence had been discovered concerning

the trial judge’s competence to preside over appellant’s trial

and that appellant could not discover the facts at an earlier

point in time.

      {¶5}   Later, the trial court summarily overruled appellant’s

petition to vacate or set aside his judgment of conviction.

This appeal followed.

      {¶6}   In his sole assignment of error, appellant asserts

that the trial court erred by overruling his postconviction

relief petition.     “[A] postconviction proceeding is not an

appeal of a criminal conviction but rather, is a collateral,

civil attack on a criminal judgment.”    State v. Broom, 146 Ohio

St.3d 60, 2016-Ohio-1028, 51 N.E.3d 620, ¶ 28, citing State v.

Steffen, 70 Ohio St.3d 399, 410, 639 N.E.2d 67 (1994); accord

State v. Betts, 4th Dist. Vinton No. 18CA710, 2018-Ohio-2720, ¶

11.   A postconviction proceeding is designed, in part, to

determine whether “there was such a denial or infringement of

the person’s rights as to render the judgment void or voidable

under the Ohio Constitution or the Constitution of the United
                                                                    4
SCIOTO, 20CA3917

States.”    R.C. 2953.21(A)(1)(a)(i).    A petitioner who seeks

postconviction relief under R.C. 2953.21(A)(1)(a)(i), therefore,

“must demonstrate errors of a constitutional magnitude and

resulting prejudice before being entitled to relief under the

statute.”    In re B.C.S., 4th Dist. Washington 07CA60, 2008-Ohio-

5771, ¶ 10; accord State v. Silsby, 119 Ohio St.3d 370, 2008-

Ohio-3834, 894 N.E.2d 667, ¶ 16 (postconviction proceeding

asserts judgment void due to petitioner’s claimed “actual

innocence or deprivation of constitutional rights”).

    {¶7}    The right to file a postconviction petition is not a

constitutional right.   Broom at ¶ 28.    Rather, it is a statutory

right.   State v. Noling, 149 Ohio St.3d 327, 2016-Ohio-8252, 75

N.E.3d 141, ¶ 16.    “A postconviction petitioner therefore

‘receives no more rights than those granted by the statute.’”

State v. Apanovitch, 155 Ohio St.3d 358, 2018-Ohio-4744, 121

N.E.3d 351, ¶ 35, quoting State v. Calhoun, 86 Ohio St.3d 279,

281, 714 N.E.2d 905 (1999).

    {¶8}    R.C. Chapter 2953 defines the postconviction rights

granted to postconviction petitioners.      R.C. 2953.21(A)(2)(a)

requires an individual to file a postconviction petition within

(1) 365 days from the date on which the trial transcript was

filed in the court of appeals in the direct appeal of the

judgment of conviction; or (2) 365 days after the expiration of
                                                                    5
SCIOTO, 20CA3917

the time for filing the notice of appeal, if no direct appeal is

taken.   When a defendant files an untimely petition, or files a

second petition or successive petitions, R.C. 2953.23(A)

prevents trial courts from entertaining the petition unless both

of the following apply: (1) the petitioner shows either that the

petitioner “was unavoidably prevented from discovery of the

facts upon which the petitioner must rely to present the claim

for relief” or that “the United States Supreme Court recognized

a new federal or state right that applies retroactively to

persons in the petitioner’s situation, and the petition asserts

a claim based on that right”; and (2) “[t]he petitioner shows by

clear and convincing evidence that, but for constitutional error

at trial, no reasonable factfinder would have found the

petitioner guilty.”    R.C. 2953.23(A)(1)(a) and (b).1

     {¶9}   “A defendant is ‘unavoidably prevented’ from the

discovery of facts if he had no knowledge of the existence of

those facts and could not have, in the exercise of reasonable

diligence, learned of their existence within the time specified

for filing his petition for postconviction relief.”      State v.

Cunningham, 65 N.E.3d 307, 2016-Ohio-3106, ¶ 19 (3d Dist.),


     1
       Another exception, not applicable here, allows a court to
entertain an untimely, second, or successive petition if DNA
testing results “establish, by clear and convincing evidence”
the petitioner’s “actual innocence.” R.C. 2953.23(A)(2).
                                                                      6
SCIOTO, 20CA3917

citing State v. Holnapy, 11th Dist. Lake No.2013–L–002, 2013-

Ohio-4307, ¶ 32, and State v. Roark, 10th Dist. Franklin No.

15AP-142, 2015-Ohio-3206, ¶ 11.   Moreover, “[t]he ‘facts’

contemplated by this provision are the historical facts of the

case, which occurred up to and including the time of

conviction.”   State v. Williamitis, 2d Dist. Montgomery No.

21321, 2006-Ohio-2904, ¶ 18.

    {¶10} A trial court lacks jurisdiction to consider an

untimely, second, or successive petition if the petitioner fails

to satisfy the R.C. 2953.23(A)(1)(a) and (b) conditions.     State

v. Parker, 157 Ohio St.3d 460, 2019-Ohio-3848, 137 N.E.3d 1151,

¶ 19; Apanovitch at ¶ 36; State v. McManaway, 4th Dist. Hocking

No. 16CA8, 2016-Ohio-7470, ¶ 13-16.      Whether a trial court

possesses jurisdiction to entertain an untimely, second, or

successive postconviction petition is a question of law that

appellate courts review independently and without deference to

the trial court.   Apanovitch at ¶ 24.

    {¶11} We have previously held that a postconviction

petitioner’s discovery of the former Scioto County Common Pleas

Court judge’s alleged misconduct does not constitute newly-

discovered evidence within the meaning of R.C. 2953.23.     State

v. Williams, 4th Dist. Scioto No. 19CA3895, 2020-Ohio-7035.      In

Williams, the petitioner, like appellant in the present case,
                                                                  7
SCIOTO, 20CA3917

had been convicted in 2013, and Judge Marshall had been the

presiding judge.   The petitioner filed his postconviction

petition more than five years later and asserted that he was

unavoidably prevented from discovering the facts upon which he

based his petition.   In support, the petitioner referred to a

2019 news article that stated that Judge William Marshall had

been arrested for driving under the influence sometime in 2013.

We concluded that the petitioner failed to demonstrate that he

was unavoidably prevented from discovering the Judge’s alleged

problem sooner than the deadline for filing a postconviction

relief petition.   We further noted that “‘[n]ewspaper articles

are generally inadmissible as evidence of the facts stated in

them.’”   Id. at ¶ 13, quoting In re Waste Techs. Indus., 132

Ohio App. 3d 145, 155, 724 N.E.2d 819 (10th Dist.), citing State

v. Self, 112 Ohio App.3d 688, 694-695, 679 N.E.2d 1173 (12th

Dist.).

     {¶12} Likewise, appellant in the case before us attached a

2019 news article that reported on Judge Marshall’s alleged

alcoholism and other misconduct.   However, even if we were to

consider the facts contained in the news article, that news

article states that in 2013 Judge Marshall was hospitalized for

alcoholism.   Appellant has not established why he was

unavoidably prevented from discovering at an earlier point in
                                                                  8
SCIOTO, 20CA3917

time that Judge Marshall apparently had an alcohol problem

during the year of appellant’s conviction.   Attaching a 2019

news article reporting on the earlier events does not establish

that appellant was unavoidably prevented from discovering the

existence of Judge Marshall’s alleged alcoholism so as to allow

the trial court to consider appellant’s second postconviction

relief petition.

    {¶13} Moreover, even if Judge Marshall’s conduct did create

an issue of constitutional magnitude, appellant did not argue in

his petition that, but for the constitutional error at trial, no

reasonable finder of fact would have found him guilty.

    {¶14} Consequently, because appellant has not established

that any exception applies, the trial court could not entertain

his second postconviction petition and lacked jurisdiction to

consider the petition.   However, the trial court “technically

erred” by summarily overruling appellant’s petition rather than

dismissing it for lack of jurisdiction.   State v. McManaway, 4th

Dist. Hocking No. 16CA8, 2016-Ohio-7470, ¶ 16.   Under App.R.

12(A)(1)(a), we therefore modify the trial court’s judgment to

reflect the dismissal of appellant’s postconviction petition.

See State v. Daboni, 4th Dist. Meigs No. 20CA10, 2021-Ohio-3368,

¶ 22; State v. McManaway, 4th Dist. Hocking No. 16CA8, 2016-

Ohio-7470, ¶ 19.
                                                                9
SCIOTO, 20CA3917

    {¶15} Accordingly, based upon the foregoing reasons, we

overrule appellant’s sole assignment of error and affirm the

trial court’s judgment as modified.

                               JUDGMENT AFFIRMED AS MODIFIED.
                                                                10
SCIOTO, 20CA3917


                         JUDGMENT ENTRY

    It is ordered that the judgment be affirmed as modified.

Appellee shall recover of appellant the costs herein taxed.

    The Court finds there were reasonable grounds for this

appeal.

    It is ordered that a special mandate issue out of this

Court directing the Scioto County Common Pleas Court to carry

this judgment into execution.

    A certified copy of this entry shall constitute that

mandate pursuant to Rule 27 of the Rules of Appellate Procedure.

    Smith, P.J. & Hess, J.: Concur in Judgment & Opinion


                                  For the Court




                                  BY:________________________
                                     Peter B. Abele, Judge




                       NOTICE TO COUNSEL

     Pursuant to Local Rule No. 14, this document constitutes a
final judgment entry and the time period for further appeal
commences from the date of filing with the clerk.